            Case 1:20-cv-01580-RCL Document 38 Filed 07/02/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 THE UNITED STATES OF AMERICA,

                        Plaintiff,
                                                      Civil Action No. 20-1580-RCL
 v.

 JOHN R. BOLTON,

                        Defendant.



                            MOTION FOR EXTENSION OF TIME

       Defendant John R. Bolton respectfully moves the Court for a one-week extension of time

within which to respond to the United States’ Amended Complaint. The United States’ Complaint

was served on June 18, and Plaintiff served an Amended Complaint the following day, on June 19.

Under FED. R. CIV. P. 12 and 15(a)(3), Ambassador Bolton’s responsive pleading or motion is

currently due on July 9. Defendant seeks an additional week, until and including July 16, to

respond to the Amended Complaint. Pursuant to LCvR 7(m), Defendant’s counsel states that he

twice consulted with counsel for the United States, Mr. Morrell, asking initially if Plaintiff would

consent to a two-week extension of time to file Defendant’s response, and when that request was

declined, asking if the Plaintiff would consent to a one-week extension, which was also declined.

In support of his request, Defendant states as follows:

       1.       Defendant’s lead counsel in this matter is also lead counsel of record in Virginia

Uranium v. Commonwealth, No. CL15-623 (Va. Cir. Ct.), which is set for a week-long bench trial

in Wise, Virginia during July 6–10. The other attorneys on Ambassador Bolton’s legal team, Mr.

Kirk and Mr. Ohlendorf, also constitute the trial team in Virginia Uranium. Both of them are

currently heavily engaged in pre-trial preparations, and have been for the past several weeks, and

they will be in Wise for the entirety of the week of July 6th, trying the case.


                                                  1
            Case 1:20-cv-01580-RCL Document 38 Filed 07/02/20 Page 2 of 3




       2.       In addition to the week-long trial in Virginia Uranium, Defendant’s attorneys are

also consumed with commitments in several other pending matters. Mr. Cooper and Mr. Kirk also

represent the plaintiffs in McCarthy v. Pelosi, No. 20-cv-1395 (D.D.C), which is pending before

Judge Contreras, and they are currently engaged in drafting a reply to the Defendants’ motion to

dismiss in that case, which is due on July 3, and in preparing for a hearing on the Plaintiffs’ motion

for a preliminary injunction, which is set to take place on July 24. Further, Mr. Cooper and Mr.

Kirk also represent the plaintiff in Geo Group, Inc. v. Newsome, 19-cv-2491 (S.D. Cal.), and much

of their time in the coming weeks will be consumed with preparing for a preliminary injunction

hearing in that matter, which is scheduled for July 16. Further still, Mr. Cooper represents the

Plaintiff-Appellant in Rahimi v. Rite Aid Corp., No. 20-1063 (6th Cir.), and he is assisting in

preparing the opening brief in that case, which is due on July 17th. Finally, Mr. Cooper also

represents the Defendant-Appellant in Jones v. DeSantis, No. 20-12003 (11th Cir.), and he will be

additionally engaged during the month of July in the preparation of Appellant’s reply brief in that

appeal, which is due on July 29th.

       3.       Plaintiff has offered no reason for declining the requested one-week extension, and

it does not appear that Plaintiff would be prejudiced if the extension is granted. Plaintiff’s request

for emergency injunctive relief is no longer pending. And given the nature of the remedies it is

currently seeking, if it ultimately prevails on the merits of its claims, the United States will be no

worse off because the litigation took one additional week.

       4.       Given Defendant’s Counsel’s deadlines and commitments over the coming weeks,

several of which are in matters that are highly time-sensitive, and the lack of any apparent prejudice

to Plaintiff, Defendant submits that there is good cause for a modest, one-weak extension of the

deadline for his response to the United States’ amended complaint.




                                                  2
         Case 1:20-cv-01580-RCL Document 38 Filed 07/02/20 Page 3 of 3




July 2, 2020                               Respectfully submitted,


                                           /s/ Charles J. Cooper
                                           Charles J. Cooper, Bar No. 248070
                                           Michael W. Kirk, Bar No. 424648
                                           John D. Ohlendorf, Bar No. 1024544

                                           COOPER & KIRK, PLLC
                                           1523 New Hampshire Avenue, NW
                                           Washington, DC 20036
                                           Telephone: (202) 220-9600
                                           Facsimile: (202) 220-9601
                                           Email: ccooper@cooperkirk.com

                                           Counsel for Defendant John R. Bolton




                                       3
        Case 1:20-cv-01580-RCL Document 38-1 Filed 07/02/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 THE UNITED STATES OF AMERICA,

                       Plaintiff,
                                                    Civil Action No. 20-1580-RCL
 v.

 JOHN R. BOLTON,

                       Defendant.


                                    [PROPOSED] ORDER

       Pending before the Court is Defendant’s motion for a one-week extension of time within

which to file a pleading or motion responding to Plaintiff’s Amended Complaint. The United States

opposes the Motion. Upon consideration of the motion, and for good cause shown, Defendant’s

motion is GRANTED. Defendant’s responsive pleading or motion shall be filed on or before July

16, 2020.

SO ORDERED.



Dated:_______________                             __________________________________
                                                   HONORABLE ROYCE C. LAMBERTH
                                                   United States District Court Judge
